Citation Nr: 1027879	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter disease of the right 
knee.

2.  Entitlement to service connection for degenerative disc 
disease (DDD), to include as secondary to Osgood-Schlatter 
disease of the right knee.

3.  Entitlement to service connection for depression, to include 
as secondary to Osgood-Schlatter disease of the right knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Z. M.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 2006 and September 2008 the Board remanded 
the case for further development.  The requested development has 
been completed and the case has been returned to the Board for 
further appellate action.  

Although the Veteran's claim has previously been identified and 
developed as entitlement to service connection for Osgood-
Schlatter disease of the right knee, based on his description of 
his symptoms and the medical evidence of record, the Board finds 
that his claim also reasonably encompasses his diagnosed 
degenerative joint disease of the right knee.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)(United States Court of Appeals 
for Veterans Claims found that a claim for benefits for one 
psychiatric disability also encompassed benefits based on other 
psychiatric diagnoses and should be considered by the Board to be 
within the scope of the filed claim).  Therefore, the issue on 
the title page has been modified to reflect the current 
disability.

In March 2007, the Veteran testified at a travel board hearing at 
the RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for a right knee 
disability, to include Osgood-Schlatter disease, DDD of the 
lumbar spine and depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's claims for hearing loss and tinnitus has been 
obtained.

2.  Objective evidence of bilateral hearing loss is not shown.

3.  Any currently diagnosed tinnitus is not etiologically linked 
to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
observes that the RO issued VCAA notice to the Veteran in 
December 2003, September 2006 and November 2008 letters which 
informed him of the evidence generally needed to support claims 
of entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The September 2006 letter also informed him of the 
evidence needed for the assignment of evaluations and effective 
dates for initial awards of service connection.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The December 2003 VCAA 
notice was issued prior to the March 2004 rating decision from 
which the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or evidence 
needed in order to substantiate the claims prior to the initial 
decision.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records, 
Social Security Administrative records, transcripts of the 
Veteran's and his friend's testimony at his personal hearings and 
the Veteran's written contentions regarding the circumstances of 
his disabilities, and these records were reviewed by both the RO 
and the Board in connection with the Veteran's claims.  

With respect to the VA compensation examination provided the 
Veteran in December 2009, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board finds that the 
December 2009 VA audiological examination providing opinions 
regarding whether the Veteran has a current diagnosis of 
bilateral hearing loss and whether his diagnosed tinnitus is 
etiologically related to his service or any incident therein is 
adequate as the opinions were based on a review of the Veteran's 
claims files, which included his private treatment records, and 
VA treatment records.  The examiner outlined the Veteran's 
history and gave opinions based on the pertinent evidence of 
record.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 
F. 3d (Fed. Cir. 2007).  

Analysis

The Veteran contends that he currently has bilateral hearing loss 
and tinnitus as a result of his in-service exposure to noise as a 
combat engineer working with explosives.  He states that he first 
noticed his bilateral hearing loss and tinnitus while he was 
still in service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to attribute 
the post-service findings to the injury in service, or whether 
they are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed to 
loud noise in service and that he has had bilateral hearing loss 
and tinnitus since service.  Charles v. Principi, supra. (finding 
the veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  However, as a layman without proper medical 
training and expertise, the Veteran is not competent to provide 
probative medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Moreover, competency of 
evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

The Board observes that the service treatment records show no 
relevant complaints, findings, treatment or diagnoses for 
bilateral hearing loss or tinnitus.  Moreover, the Veteran's 
separation examination, performed in September 1975, included an 
audiological evaluation, which revealed pure tone thresholds, in 
decibels, as followed:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
-
30
LEFT
25
25
25
-
30

Although these findings show an upward shift in the thresholds 
during the Veteran's service, they do not represent impaired 
hearing for VA purposes.  Moreover, there is no evidence that the 
Veteran sought treatment for bilateral hearing loss prior to his 
initiation of this claim in October 2003.  A September 2005 VA 
ENT consultation report indicates that, despite his report of a 
gradual hearing loss in the last 5 to 8 years, his bilateral 
hearing was essentially within normal limits.  In December 2009, 
he underwent a VA audiology examination which also shows his 
bilateral hearing was clinically normal.  VA has requested the 
Veteran submit evidence of current bilateral hearing loss.  
However, he has not submitted any medical evidence of currently 
diagnosed bilateral hearing loss; nor has he or VA been able to 
obtain copies of any treatment records showing such.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Thus, the medical evidence does not 
establish that the appellant currently has bilateral hearing 
loss.  Accordingly, the Board determines that the preponderance 
of the evidence is against service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

With regard to the Veteran's claim for service connection for 
tinnitus, his service treatment records show no relevant 
complaints, findings, treatment or diagnoses for tinnitus.  Nor 
does the evidence of record indicate that he sought treatment for 
tinnitus prior to his initiation of this claim in October 2003.  
He was initially diagnosed with tinnitus during the September 
2005 VA ENT consultation.  At that time, he gave a 35-year 
history of tinnitus (which would have predated his military 
service).

While the evidence reveals that he currently suffers from 
tinnitus, the Board finds that the preponderance of the competent 
evidence of record does not etiologically link the Veteran's 
current disability to his service or any incident therein.  
Initially, although the Veteran is competent to give evidence 
about what he experienced; i.e., that he was exposed to loud 
noise in service and that he has had tinnitus since service, the 
Board notes that he has given conflicting statements regarding 
the onset of his tinnitus, reporting a 35-year history in 
September 2005 and a 5 to 10-year onset during his December 2009 
VA audiological examination.  The December 2009 VA examiner notes 
that the Veteran has normal bilateral hearing and no complaints 
of tinnitus during his service and subsequently opines that it is 
not likely that the Veteran's tinnitus resulted from acoustic 
trauma during military service.  There is no medical opinion of 
record etiologically linking his current tinnitus to his service.  
As noted above, the medical evidence of record indicates that the 
Veteran was not treated for any complaints associated with 
tinnitus in service and the objective evidence indicates that he 
was initially diagnosed with tinnitus in September 2005, 30 years 
after his discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the Veteran's disability and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, 
in an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Further, VA requested the Veteran submit evidence 
etiologically linking his current tinnitus to his service or any 
incident therein.  However, he has not submitted any medical 
evidence etiologically linking his current tinnitus to service or 
any in-service noise exposure.  Finally, the Board finds that the 
service treatment records are more contemporary to the time the 
Veteran alleges he first experienced tinnitus and are of more 
probative value than his current recollections, given many years 
later.  As noted above, the Veteran has provided conflicting 
histories regarding the onset of his tinnitus, making his 
recollection of further limited probative value.  Therefore, the 
Board determines that the preponderance of the evidence is 
against service connection for tinnitus.  38 U.S.C.A. § 5107(b).  
The appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  If the VA undertakes the effort to provide the Veteran 
with a medical examination, it must ensure that such exam is an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Board's September 2008 remand directed that a VA examiner 
examine the Veteran and review his claims files, and offer an 
opinion as to whether it was clear that the Veteran's current 
right knee disability was a result of either the natural 
progression or the in-service aggravation of Osgood-Schlatter 
disease; or was at least as likely as not, the result of an in-
service injury to the right knee not associated with his Osgood-
Schlatter disease.  The Board notes that the Veteran had no 
relevant right knee complaints or history at the time of his June 
1973 enlistment medical examination and clinical evaluation of 
his lower extremities at that time was normal.  Service treatment 
records further show he had multiple right knee complaints from 
November 1973 to December 1974 and was diagnosed with probable 
Osgood-Schlatter's disease during this period.  The Veteran has 
consistently given a history of right knee problems since a 1973 
in-service right knee injury, beginning in June 1982.  

A December 2009 VA examiner indicated that he had reviewed the 
Veteran's claims folders and concluded that the Veteran's 
currently diagnosed degenerative joint disease of the right knee 
was less likely as not caused by or a result of his military 
history, as it was consistent with normal age-related 
degenerative changes.  The examiner further opined that Osgood-
Schlatter would not likely result in degenerative changes in the 
articular surface of the knee joint; therefore, it did not appear 
to be an aggravation of Osgood-Schlatter's disease.  However, it 
does not appear that the examiner fully reviewed the claims files 
in detail, as the examiner did not mention the pertinent 
treatment records when he found there was no history of trauma to 
the joint or a history of surgery.  The Veteran's service 
treatment records clearly indicate that he injured his right knee 
in September 1974 and was diagnosed with contusion of nonunion of 
the tibial tubercle fragment.  He was put on a 3 week profile as 
a result of this injury.  Moreover, VA treatment records show the 
Veteran underwent right knee surgery in April 2006.  Likewise, 
the examiner did not address an earlier December 1993 VA 
examiner's diagnosis of Osgood-Schlatter disease secondary to 
trauma in adulthood in rendering his opinion.      

The Board therefore finds that a remand is warranted in this case 
to obtain another medical opinion regarding the etiology of any 
right knee disability, to include the rationale for all opinions 
provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.307, 3.309 (2009).

The Board further notes that the Veteran's most recent VA 
treatment records are dated July 2008.  Copies of any available 
VA records subsequent to July 2008 should be obtained and 
incorporated in the claims files.  It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the claims for service connection for DDD of the 
lumbar spine and for depression, the Board notes that the Veteran 
claims these disabilities are secondary to his right knee 
disability, identified as Osgood-Schlatter disease.  When a 
determination on one issue could have a significant impact on the 
outcome of another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to service connection for a right knee disability 
relates to the Veteran's claims of entitlement to service 
connection for DDD of the lumbar spine and for depression.  As 
such, one claim could significantly impact the others.  The Board 
therefore finds these issues to be inextricably intertwined.

Hence, adjudication of the service connection claims for DDD of 
the lumbar spine and depression will be held in abeyance pending 
readjudication of the Veteran's service connection claim for a 
right knee disability.  See Harris, supra.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment records 
dating from July 2008 to the present, and 
associate the records with the Veteran's 
claims files.

2.  Following the above development and 
receipt of any additional evidence, the VA 
should forward the Veteran's claims files to 
an orthopedic examiner to obtain an opinion 
on the nature, extent and etiology of the 
Veteran's current right knee disability.  

Based on a review of the claims files, the 
examiner should offer an opinion as to 
whether the Veteran has had any current 
residuals of Osgood-Schlatter's disease since 
his discharge from active duty service in 
1975.  If not, the examiner is asked to 
specifically state that there are no current 
residuals of Osgood Schlatter's disease, and 
attempt to reconcile the conflicting December 
1993 VA examiner's opinion.  

If the examiner determines that the Veteran 
has had residuals of Osgood-Schlatter's 
disease since discharge in 1975, the examiner 
must address the following:

(a) What is the degree of medical certainty 
(highly unlikely, less likely than not, as 
likely as not, more than likely, highly 
likely) that the Veteran's Osgood-Schlatter's 
disease pre-existed military service?

(b) If the examiner finds that Osgood-
Schlatter's disease pre-existed service, the 
examiner must address whether or not the pre-
existing Osgood- Schlatter's disease was 
aggravated during service, beyond that of the 
natural progression of the disease.

If the examiner finds that the Veteran's 
current right knee disability is wholly 
unrelated to any previously diagnosed Osgood-
Schlatter's disease, the examiner must offer 
an opinion as to whether it is at least as 
likely as not that the Veteran's current 
right knee disorder is the result of a 
September 1974 in-service injury to the right 
knee.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be clearly set forth.  If 
the examiner is unable to give an opinion 
without resorting to speculation, the report 
should so state and the examiner must provide 
the reasons why an opinion would require 
speculation.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


